DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected  invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Assefa et al. (U.S. 2016/0260849 A1, hereinafter refer to Assefa) in view of Fathololoumi et al. (U.S. 2019/0353845 A1, hereinafter refer to Fathololoumi) and Koch et al. (U.S. 2021/0215875 A1, hereinafter refer to Koch).
Regarding claims 1 and 7: Assefa discloses a structure (see Assefa, Figs.4b and 8-9 as shown below and ¶ [0001]) comprising: 

    PNG
    media_image1.png
    436
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    597
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    347
    616
    media_image3.png
    Greyscale

a waveguide core (16) (see Assefa, Figs.4b and 8-9 as shown above and ¶ [0025]- ¶ [0026]); and 
a photodetector (30) including a photodetector pad coupled to the waveguide core (16) and a light- absorbing layer (28) coupled to the photodetector pad, the light-absorbing layer including a body (see Assefa, Figs.4b and 8-9 as shown above and ¶ [0029]- ¶ [0030]) (as claimed in claim 1). 
Assefa is silent upon explicitly disclosing wherein the light-absorbing layer including a body, a first taper that projects laterally from the body toward the waveguide core, and a second taper that projects laterally from the body toward the waveguide core (as claimed in claim 1).
Before effective filing date of the claimed invention the disclosed the light-absorbing layer to including a body, a first taper that projects laterally from the body toward the waveguide core in order to reduce back reflection in photodetectors.
For support see Fathololoumi, which teaches wherein the light-absorbing layer (14) including a body, a first taper that projects laterally from the body toward the waveguide core (13), and a second taper that projects laterally from the body toward the waveguide core (13) (Fathololoumi, Fig.4 as shown below, ¶ [0001], and ¶ [0032]) (as claimed in claim 1).

    PNG
    media_image4.png
    695
    776
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to replace the Assefa light-absorbing layer with Fathololoumi light-absorbing layer known to reduce back reflection in photodetectors, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
The combination of Assefa and Fathololoumi is silent upon explicitly disclosing wherein the photodetector pad including a tapered section that is laterally positioned between the first taper and the second taper of the light- absorbing layer (as claimed in claim 1).
However, replacing the Assefa light-absorbing layer (28) by Fathololoumi light-absorbing layer (14) necessarily results the claimed limitation of the photodetector pad that includes a tapered section to be laterally positioned between the first taper and the second taper of the light- absorbing layer as specified now in claim 1.
Note:  the configuration of the claimed light-absorbing layer was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed light-absorbing layer was significant. See MPEP §2144.04.IV.B
The combination of Assefa and Fathololoumi is silent upon explicitly disclosing wherein the photodetector pad includes an anode and a cathode, and the light-absorbing layer is laterally positioned between the anode and the cathode (as claimed in claim 7).
Before effective filing date of the claimed invention the disclosed the photodetector pad were known to include an anode and a cathode, and the light-absorbing layer is laterally positioned between the anode and the cathode in order to enables cost-effective and reliable integration of optically active devices in an integrated-optics system in a cost-effective manner without compromising performance.
For support see Koch, which teaches wherein the photodetector pad includes an anode (122n) and a cathode (122n), and the light-absorbing layer (112/110) is laterally positioned between the anode (122n) and the cathode (122n) (see Koch, Figs.1 and 2A, ¶ [0008]) (as claimed in claim 7).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Assefa, Fathololoumi, and Koch to enable the photodetector pad to include an anode (122n) and a cathode (122n), and the light-absorbing layer (112/110) to laterally positioned between the anode (122n) and the cathode (122n) as taught by Koch in order to enables cost-effective and reliable integration of optically active devices in an integrated-optics system in a cost-effective manner without compromising performance (see Koch, Figs.1 and 2A, ¶ [0008]). 
Regarding claim 2: Assefa as modified teaches a structure as set forth in claim 1 as above. The combination of Assefa and Fathololoumi is silent upon explicitly disclosing wherein the photodetector pad has a side surface, and the first taper and the second taper of the light-absorbing layer each have a respective tip that is spaced from the side surface by a gap.  
However, replacing the Assefa light-absorbing layer (28) by Fathololoumi light-absorbing layer (14) necessarily results the claimed limitation of the photodetector pad to have a side surface, and the first taper and the second taper of the light-absorbing layer each have a respective tip that is spaced from the side surface by a gap as specified now in claim 2.
Regarding claim 3: Assefa as modified teaches a structure as set forth in claim 2 as above. The combination of Assefa and Fathololoumi further teaches wherein the waveguide core (16) is connected to the side surface, and the tapered section of the photodetector pad and the waveguide core (16) are aligned along a longitudinal axis (see Assefa, Figs.8-9 as shown above).  
Regarding claim 4: Assefa as modified teaches a structure as set forth in claim 1 as above. The combination of Assefa and Fathololoumi is silent upon explicitly disclosing wherein the photodetector pad has a side surface, and the first taper and the second taper of the light-absorbing layer each have a respective tip that intersects the side surface.  
However, replacing the Assefa light-absorbing layer (28) by Fathololoumi light-absorbing layer (14) necessarily results the claimed limitation of the photodetector pad to have a side surface, and the first taper and the second taper of the light-absorbing layer (14) each have a respective tip that intersects the side surface as specified now in claim 4.
Regarding claim 5: Assefa as modified teaches a structure as set forth in claim 4 as above. The combination of Assefa and Fathololoumi further teaches wherein the waveguide core (16) is connected to the side surface, and the tapered section of the photodetector pad and the waveguide core (16) are aligned along a longitudinal axis (see Assefa, Figs.8-9 as shown above).  
Regarding claim 6: Assefa as modified teaches a structure as set forth in claim 1 as above. The combination of Assefa and Fathololoumi further teaches wherein the photodetector pad and the waveguide core (16) comprise single-crystal silicon, and the light-absorbing layer (28) comprises germanium (see Assefa, Figs.8-9 as shown above, ¶ [0021], and ¶ [0026]). 
Regarding claim 8: Assefa as modified teaches a structure as set forth in claim 1 as above. The combination of Assefa and Fathololoumi further teaches wherein the photodetector pad has a top surface, and the light-absorbing layer (30) is positioned on the top surface of the photodetector pad (see Assefa, Figs.4b and 8-9 as shown above).  
Regarding claim 10: Assefa as modified teaches a structure as set forth in claim 1 as above. The combination of Assefa and Fathololoumi further teaches wherein the tapered section of the photodetector pad has a width that decreases with increasing distance from the waveguide core (16) (see Assefa, Figs.8-9 as shown above).  
Note:  the configuration of the claimed photodetector pad was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed photodetector pad was significant. See MPEP §2144.04.IV.B
Regarding claim 11: Assefa as modified teaches a structure as set forth in claim 1 as above. The combination of Assefa and Fathololoumi further teaches wherein the photodetector pad has a side surface, the waveguide core is coupled to a portion of the side surface, and the tapered section of the photodetector pad has a width that decreases with increasing distance from the side surface (see Assefa, Figs.8-9 as shown above).  
Note:  the configuration of the claimed photodetector pad was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed photodetector pad was significant. See MPEP §2144.04.IV.B
Regarding claim 12: Assefa as modified teaches a structure as set forth in claim 1 as above. The combination of Assefa and Fathololoumi further teaches wherein the photodetector pad has a side surface, the waveguide core (16) is coupled to a portion of the side surface, the first taper has a first side surface, the second taper has a second side surface, and the first side surface of the first taper is laterally separated from the second side surface of the second taper by a distance that increases with decreasing distance from the side surface of the photodetector pad (see Assefa, Figs.8-9 as shown above).  
Note:  the configuration of the claimed photodetector pad was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed photodetector pad was significant. See MPEP §2144.04.IV.B
Regarding claim 13: Assefa as modified teaches a structure as set forth in claim 1 as above. The combination of Assefa and Fathololoumi further teaches wherein the tapered section of the photodetector pad has a width that decreases with increasing distance from the side surface (see Assefa, Figs.8-9 as shown above).  
Note:  the configuration of the claimed photodetector pad was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed photodetector pad was significant. See MPEP §2144.04.IV.B
Regarding claim 14: Assefa as modified teaches a structure as set forth in claim 1 as above. The combination of Assefa and Fathololoumi further teaches wherein the photodetector pad has a side surface, the waveguide core (16) is coupled to a portion of the side surface, the first taper has a first side surface, the second taper has a second side surface, and the first side surface of the first taper is laterally -3-separated from the second side surface of the second taper by a distance that is constant with decreasing distance from the side surface of the photodetector pad (see Assefa, Figs.8-9 as shown above).  
Note:  the configuration of the claimed photodetector pad was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed photodetector pad was significant. See MPEP §2144.04.IV.B
Regarding claim 15: Assefa as modified teaches a structure as set forth in claim 14 as above. The combination of Assefa and Fathololoumi further teaches wherein the tapered section of the photodetector pad has a width that decreases with increasing distance from the side surface (see Assefa, Figs.8-9 as shown above).
Note:  the configuration of the claimed photodetector pad was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed photodetector pad was significant. See MPEP §2144.04.IV.B
Regarding claim 16: Assefa as modified teaches a structure as set forth in claim 1 as above. The combination of Assefa and Fathololoumi further teaches wherein the photodetector pad has a side surface, the waveguide core (16) is coupled to a portion of the side surface, the first taper has a first side surface, the second taper has a second side surface, and the first side surface of the first taper is laterally separated from the second side surface of the second taper by a distance that decreases with decreasing distance from the side surface of the photodetector pad (see Assefa, Figs.8-9 as shown above).
Note:  the configuration of the claimed photodetector pad was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed photodetector pad was significant. See MPEP §2144.04.IV.B
Regarding claim 17: Assefa as modified teaches a structure as set forth in claim 16 as above. The combination of Assefa and Fathololoumi further teaches wherein the tapered section of the photodetector pad has a width that decreases with increasing distance from the side surface (see Assefa, Figs.8-9 as shown above).
Note:  the configuration of the claimed photodetector pad was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed photodetector pad was significant. See MPEP §2144.04.IV.B
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Assefa et al. (U.S. 2016/0260849 A1, hereinafter refer to Assefa), Fathololoumi et al. (U.S. 2019/0353845 A1, hereinafter refer to Fathololoumi), and Koch et al. (U.S. 2021/0215875 A1, hereinafter refer to Koch) as applied to claim 1 above, and further in view of Wyss (U.S. 2018/0321444 A1, hereinafter refer to Wyss). 
Regarding claim 9: Assefa as modified teaches a structure as applied to 1 above. The combination of Assefa and Fathololoumi is silent upon explicitly disclosing wherein the photodetector pad has a top surface and a trench extending from the top surface partially through the photodetector pad, and the light- absorbing layer is positioned in the trench.  
Before effective filing date of the claimed invention the disclosed the photodetector pad were known to have a top surface and the trench extending from the top surface partially through the photodetector pad, and the light- absorbing layer to be positioned in the trench in order to provide an efficient transition between the taper and the waveguide. 
For support see Wyss, which teaches wherein the photodetector pad (42) has a top surface and a trench (46) extending from the top surface partially through the photodetector pad (42), and the light- absorbing layer (96/100) is positioned in the trench (46) (see Wyss, Figs.6, ¶ [0032]- ¶ [0033], and ¶ [0070]- ¶ [0075]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Assefa, Fathololoumi, Koch, and Wyss to enable the photodetector pad (42) to have a top surface and a trench (46) extending from the top surface partially through the photodetector pad (42), and the light- absorbing layer (96/100) to be positioned in the trench (46) as taught by Wyss in order to provide an efficient transition between the taper and the waveguide (see Wyss, Figs.6, ¶ [0032]- ¶ [0033], and ¶ [0070]- ¶ [0075]).  
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896